DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 3-30-2022 have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  please change the phrase “the proportion” to –a proportion--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19 and 20 appears as independent claims because they are directed to different subject matter such as a non-transitory computer readable storage medium and not the method and data processing device of claims 1 and 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 to 8, 10 to 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 5 and 7 to 13 of U.S. Patent No. 10,778,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are similar in that the claims of the instant application are anticipated by the patent claims and are an obvious variation of the patent claim.  All the limitations and elements in claim 1 of the patent are found in claims 1, 2 and 7 of the instant application and as such the patent claim 1 anticipates the claims of the instant application.  The claims of the instant application are an obvious variation of the patent claim as shown in the table below.  Therefore, claims 1 to 8, 10 to 15 and 17 are rejected for obvious type double patenting over patent claims 1 to 13.  Independent claim 15 is an obvious variation of patent claim 12 and the patent claim anticipates claim 15 of the instant application.  Dependent claims 3 to 6, 8 to 14 and 18 are respectively an obvious variation of patent claims 2 to 5, 7 to 11 and 13 and are also rejected for obvious type double patenting.  
USP 10,778,257
Instant Application 17/709,206
1. A method of transmitting data, comprising:
1. A method of transmitting data, comprising:
determining a measure of consecutive packet loss in a network, said measure being derived from a histogram having a plurality of bins, each bin representing a number of consecutive missing data packets and having a frequency indicating a number of occurrences of that number of consecutive missing data packets,
determining, from a plurality of bins, each bin representing a number of consecutive missing data packets and having a frequency indicating a number of occurrences of that number of consecutive missing data packets, 
and analysing the histogram so as to determine the bin representing the smallest number of consecutive missing data packets which has a predetermined frequency;
the bin representing the smallest number of consecutive missing data packets which has a predetermined frequency;
selecting a ratio of a number of data packets and a number of error correction packets in dependence on said measure;
selecting a ratio of a number of data packets and a number of error correction packets in dependence on a measure of consecutive packet loss in a network;
generating a stream of data packets; 
7. The method as claimed in claim 1, further comprising generating the stream of data packets,
generating a stream of error correction packets in dependence on the stream of data packets such that the proportion of error correction packets generated to data packets generated is commensurate with the selected ratio; and
and generating the stream of error correction packets in dependence on the stream of data packets such that the proportion of error correction packets generated to data packets generated is commensurate with the selected ratio.
transmitting said stream of data packets and said stream of error correction packets over said network.
and transmitting a stream of data packets and a stream of error correction packets over said network, wherein the proportion of error correction packets to data packets is commensurate with the selected ratio.


Allowable Subject Matter
10.	Claims 16 to 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 1 to 18 would be allowable once the double patenting rejection is overcome. 
12.	Claims 19 and 20 would be allowable once the 112(d) rejection is overcome.

13.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record teaches numerous methodologies for detecting packet loss in a network.   For instance, Huang et al., (USPAP 2011/0270964) one such example of the prior art made of record, teaches a method and an apparatus for measuring system performance of a network using a domain name system (DNS).    Huang teaches that the DNS server includes information regarding lost packets such as the time frequency and consecutive packets being lost.  Huang teaches that the network performance measurement looks for the smallest number of lost packets sent between the data center and the local DNS.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: “determining, from a plurality of bins, each bin representing a number of consecutive missing data packets and having a frequency indicating a number of occurrences of that number of consecutive missing data packets, the bin representing the smallest number of consecutive missing data packets which has a predetermined frequency.”

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al., 		(USPAP 2016/0148618), discloses a method and an apparatus for concealing packet losses in a stream of audio packets.
Talley, JR. et al. 	(2007/0081471) discloses an apparatus and method for analyzing data stream for consecutive frame drops.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112